DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 26 August 2021, Claim(s) 1 is/are amended; Claim(s) 10-18 is/are withdrawn; and Claim(s) 2 and 6 is/are cancelled.  The currently pending claims are Claims 1, 3-5 and 7-20.  
	Based on applicants’ remarks and amendments (e.g. the specific carbon fibrous material and the metal oxide laminate structure), the 102 rejections and all rejections based on Jampani are withdrawn.  However, they are not found persuasive regarding the combination of Lee, Tan or Seymour and Xi.  The rejections are updated and maintained.  	
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, 7-9, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAN (US-20140248531-A1).
	Claims 1, 5 and 7: TAN discloses a negative electrode material including metal-doped TiO2 and a carbonaceous material such as CNT (abs, ¶43-45, 49, Tables 1-3 with 
	Claim 3 and 9: TAN and Xie disclose various metallic dopants such as Mn, Nb and Al (TAN: ¶50-51).
	Claims 4 and 8: TAN and Xie disclose the loading amounts in Tables 1-3 of TAN.
	Claim 19 and 20: TAN and Xie disclose an electrochemical capacitor feature (TAN: abs, ¶28, 36, 106, 107 and claim 3).
Claim(s) 1, 3-5, 7, 8, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE (WO2016099403).
	Claims 1, 3, 5 and 7: LEE discloses an anode material including metal doped metal oxide and a SWCNT carbon material (abs, 14-16, 58, 59, 63, 75, 76 and Fig 1 with accompanying text).  In particular, Lee discloses Ti-doped Nb2O5/PANI/SWCNT (¶90). The LEE reference discloses the claimed invention but does not explicitly disclose the feature of plate-shape structure.  It is noted that the LEE reference discloses an anode with metal-doped metal oxide/carbon material and the claim(s) call(s) for the metal-doped oxide having a plate-shape structure.  In an analogous art, the Xie reference discloses the plate-shape structure for an electro-conductive laminate material with metal oxide/carbon in a supercapacitor 
	Claims 4 and 8: LEE and Xie disclose the loading amounts (LEE: ¶60 and examples).
	Claim 19 and 20: LEE and Xie disclose an electrochemical capacitor feature (LEE: abs, ¶7 and examples).
Claim(s) 1, 4, 5, 7, 8, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SEYMOUR (US-20110281176-A1).
	Claims 1, 5 and 7: SEYMOUR discloses an electrode material such as an anode with a metal oxide on a carbon material such as CNT and a titanium dopant (abs, ¶33-37, Fig 4 with accompanying text and claim 1). The Seymour reference discloses the claimed invention but does not explicitly disclose the feature of plate-shape structure.  It is noted that the Seymour reference discloses an anode with metal-doped metal oxide/carbon laminate material and the claim(s) call(s) for the metal-doped oxide having a plate-shape structure.  In an analogous art, the Xie reference discloses the plate-shape structure for an electro-conductive material with metal oxide/carbon in a supercapacitor to gain the benefit of increased storage energy (abs, ¶2, 6 and Figs 2 and 6 with accompanying text).  One of ordinary skill in the art would have recognized that applying the known technique of Xie to the teachings of Seymour would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems and electrodes for the benefit gain of enhanced energy storage.
	Claims 4 and 8: SEYMOUR and Xie disclose the claimed invention but do not explicitly disclose the claimed loading range. It is noted that the claimed loading percentage is construed as a result-i.e., a variable which achieves a recognized result. Given that the SEYMOUR and Xie references disclose a similar electrode composition employed in a similar capacitor end-product, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize known variables, i.e. the loading amount of the component, since the cited references also disclose a similar end-product and SEYMOUR and Xie are motivated to optimize the enhancement of the storage capacity. 
Claim 19 and 20: SEYMOUR and Xie disclose an electrochemical capacitor feature (Seymour: abs, ¶3-5 and examples).
Response to Arguments
Applicant’s arguments, see pp 6-9, filed 26 August 2021, with respect to the 102 rejections and the Jampani reference have been fully considered and are persuasive.  The 102 rejections and the rejection based on Jampani have been withdrawn. 
Applicant's arguments filed 26 August 2021 have been fully considered but they are not persuasive.
Applicant argues that the cited reference of Xie is deficient since the reference discloses the carbon material being graphene instead of the claimed carbon fibrous material and the V2O5 component does not meet the claimed plate-shaped vanadium oxide (pg 7-9).
The examiner respectfully disagrees and notes that, while the Xie reference does not disclose all the features of the present claimed invention, it is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224,226 (CCPA 1973), In re .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764